EXHIBIT 10.1

 

GENIUS BRANDS INTERNATIONAL, INC.

 

AMENDMENT TO 2015 INCENTIVE PLAN

 

Effective as of July 25, 2017

 

The following amendment to the Genius Brands International, Inc. 2015 Incentive
Plan (the “Plan”) was adopted by the Board of Directors of Genius Brands
International, Inc., a Nevada corporation (the “Company”), on May 18, 2017 and
the stockholders of the Company on July 25, 2017:

 

Section 4.1(a) of the Plan is hereby amended to read in its entirety:

 

“Subject to the provisions of this Article 4, the maximum number of shares of
Common Stock with respect to which Awards may be granted during the term of the
Plan shall be 1,666,667 shares.”

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



 1 

 

 

 

THE COMPANY:

 

Genius Brands International, Inc.

a Nevada corporation

 

By: /s/ Andy Heyward                    

Andy Heyward, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

Genius Brands International, Inc.

2015 Incentive Plan

 

Article 1. Purpose and Amendment of Plan

 

Section 1.1 Purpose. The purpose of the Plan is to promote the success of the
Company by providing a method whereby (a) eligible employees of the Company and
its Subsidiaries, (b) members of the Board of the Company and its Subsidiaries,
and (c) independent contractors providing services to the Company and its
Subsidiaries may be awarded additional remuneration for services rendered and
encouraged to invest in capital stock of the Company, thereby increasing their
proprietary interest in the Company’s businesses, encouraging them to remain in
the employ of (or otherwise provide services to) the Company or its
Subsidiaries, and increasing their personal interest in the continued success
and progress of the Company and its Subsidiaries. The Plan is also intended to
aid in (i) attracting Persons of exceptional ability to become officers and
employees and directors of the Company and its Subsidiaries, and (ii) inducing
independent contractors to agree to provide services to the Company and its
Subsidiaries.

 

Section 1.2 Adoption of Plan. The Plan was approved by the Company’s Board of
Directors on March 25, 2015 and by the stockholders of the Company on February
3, 2016 (the “Shareholder Approval Date”). It replaces the Company’s 2008 Stock
Option Plan (“2008 Plan”) with respect to grants made after the Shareholder
Approval Date, and the Company will not make additional grants under the 2008
Plan after such date.

 

Article 2. Definitions

 

Section 2.1 Certain Defined Terms. Capitalized terms not defined elsewhere in
the Plan shall have the following meanings (whether used in the singular or
plural):

 

“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

 

“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted stock agreement, stock units agreement, cash award agreement or an
agreement evidencing another type of Award, or more than one type of Award, as
any such Agreement may be supplemented or amended from time to time.

 

“Award” means a grant of Options, SARs, Restricted Stock, Restricted Stock
Units, Performance Awards, Cash Awards, or Other Stock-Based Awards.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an Award made pursuant to Section 10.1 of the Plan.

 

“Change in Control” means the occurrence of any of the following events:

 

(a) any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(other than the Company or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the “beneficial owner” within the
meaning of Rule 13d 3 promulgated under the Act of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;

 

(b) a change in the composition of the Board since the Shareholder Approval
Date, such that the individuals who, as of such date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Shareholder Approval Date whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person or entity other than the Board
shall not be deemed a member of the Incumbent Board;

 

 

 

 



 3 

 

 

 

(c) a reorganization, recapitalization, merger, consolidation or similar form of
corporate transaction, or the sale, transfer, or other disposition of all or
substantially all of the assets of the Company to an entity that is not an
Affiliate (each of the foregoing events, a “Corporate Transaction”) involving
the Company, unless securities representing 60% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Company or the corporation resulting from such
Corporate Transaction, including a corporation that, as a result of such
transaction owns all or substantially all of the Company’s assets (or the direct
or indirect parent of such corporation), are held immediately subsequent to such
transaction by the person or persons who were the beneficial holders of the
outstanding voting securities entitled to vote generally in the election of
directors of the Company immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction; or

 

(d) the liquidation or dissolution of the Company, unless such liquidation or
dissolution is part of a transaction or series of transactions described in
clause (c) above that does not otherwise constitute a Change in Control.

 

Notwithstanding anything herein to the contrary, for Awards that are subject to
Section 409A of the Code, the Committee may, in its sole discretion, prescribe
in an applicable Agreement or other written agreement approved by the Committee,
an alternative definition of “Change in Control” that is intended to satisfy the
requirements of Section 409A of the Code and, to the extent required by Section
409A of the Code, provides that a Change in Control shall not be deemed to occur
unless such event constitutes a “change in control event” within the meaning of
Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

 

“Committee” means the Compensation Committee (or another committee) of the Board
(or a subcommittee of such committee) appointed pursuant to Section 3.1 to
administer the Plan. The Committee shall consist solely of three or more
directors and each member of the Committee shall be a “non-employee director”
within the meaning of Rule 16b-3 and also an “outside director” under Section
162(m) of the Code. In addition, each member of the Committee shall satisfy any
independence or other corporate governance standards imposed by the Nasdaq Stock
Market or other securities market on which the Common Stock shall be listed from
time to time.

 

“Common Stock” means the Company’s common stock $.001 par value.

 

“Company” means Genius Brands International, Inc., a Nevada corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed or consolidated; any corporation for whose
securities the securities of the Company shall be exchanged; and any assignee of
or successor to substantially all of the assets of the Company.

 

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock.

 

 

 



 4 

 

 

 

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.

 

“Effective Date” means the Shareholder Approval Date, the date on which the Plan
originally becomes effective.

 

“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

 

“Fair Market Value” of a share of Common Stock on any day means the last sale
price (or, if no last sale price is reported, the average of the high bid and
low asked prices) for a share of Common Stock on such day (or, if such day is
not a trading day, on the next preceding trading day) as reported on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on such day, or the
Committee can, in its sole discretion, use averages or weighted averages either
on a daily basis or such longer period as complies with Code Section 409A. If
for any day the Fair Market Value of a share of Common Stock is not determinable
by any of the foregoing means, then the Fair Market Value for such day shall be
determined in good faith by the Committee on the basis of such quotations and
other considerations as the Committee deems appropriate.

 

“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

 

“Holder” means a person who has received an Award under the Plan that has not
been fully satisfied or terminated.

 

“Incentive Stock Option” means an Option that is intended to be, is designated
as, and actually qualifies as, an “incentive stock option” within the meaning of
Section 422 of the Code and granted under Article 6.

 

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option and granted under Article 6.

 

“Option” means a Nonqualified Stock Option or Incentive Stock Option, as
applicable in that context.

 

“Performance Award” means an Award made pursuant to Article 11 of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.

 

“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned and
shall be based on one or more of the performance measures set forth in Section
11.2.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

 

“Plan” means this Genius Brands International, Inc. 2015 Incentive Plan.

 

“Restricted Stock” means an Award made pursuant to Article 8.

 

“Restricted Stock Units” means an Award made pursuant to Article 9 of the Plan
to a Holder.

 

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Stock or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.

 

 

 

 



 5 

 

 

“Retained Distribution” has the meaning ascribed thereto in Section 8.2.

 

“SARs” means stock appreciation rights, awarded pursuant to Article 7, with
respect to shares of Common Stock.

 

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

“Tandem SAR” has the meaning ascribed thereto in Section 7.1.

 

“Vesting Date,” with respect to any Restricted Stock or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Stock or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Stock pursuant to Article 8 or of Restricted Stock Units pursuant to
Article 9. If more than one Vesting Date is designated for an Award, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

 

Article 3. Administration

 

Section 3.1 Committee. The Plan shall be administered by the Committee. The
Board or committee of the Board may from time to time appoint members of the
Committee in substitution for or in addition to members previously appointed,
may fill vacancies in the Committee and may remove members of the Committee. The
Committee shall select one of its members as its chairman and shall hold its
meetings at such times and places as it shall deem advisable. A majority of its
members shall constitute a quorum and all determinations shall be made by a
majority of such quorum. Any determination reduced to writing and signed by all
of the members shall be as fully effective as if it had been made by a majority
vote at a meeting duly called and held.

 

Section 3.2 Powers. The Committee shall have full power and authority to grant
Awards to eligible persons, to determine the terms and conditions (which need
not be identical) of all Awards so granted, to interpret the provisions of the
Plan and any Agreements relating to Awards granted under the Plan and to
supervise the administration of the Plan. The Committee in making an Award may
provide for the granting or issuance of additional, replacement or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award. The Committee shall have sole authority in the selection of
persons to whom Awards may be granted under the Plan and in the determination of
the timing, pricing and amount of any such Award, subject only to the express
provisions of the Plan. In making determinations hereunder, the Committee may
take into account the nature of the services rendered by the respective
employees and independent contractors, their present and potential contributions
to the success of the Company and its Subsidiaries, and such other factors as
the Committee in its discretion deems relevant.

 

Section 3.3 Interpretation. The Committee is authorized, subject to the
provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Committee, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all persons.

 

Article 4. Shares Subject to the Plan

 

Section 4.1 Number of Shares; Award Limits.

 

(a) Subject to the provisions of this Article 4, the maximum number of shares of
Common Stock with respect to which Awards may be granted during the term of the
Plan shall be 450,000 shares.

 

 

 



 6 

 

 

 

(b) Shares of Common Stock will be made available from the authorized but
unissued shares of the Company or from shares reacquired by the Company,
including shares purchased in the open market. The shares of Common Stock
subject to (i) any Award granted under the Plan that shall expire, terminate or
be annulled for any reason without having been exercised (or considered to have
been exercised as provided in Section 7.2), (ii) any Award of any SARs granted
under the Plan that shall be exercised for cash, and (iii) any Award of
Restricted Stock or Restricted Stock Units that shall be forfeited prior to
becoming vested (provided that the Holder received no benefits of ownership of
such Restricted Stock or Restricted Stock Units other than voting rights and the
accumulation of Retained Distributions and unpaid Dividend Equivalents that are
likewise forfeited) shall again be available for purposes of the Plan.
Notwithstanding the foregoing, (i) in the case of the exercise of a SAR for
shares, the number of shares counted against the shares available under the Plan
shall be the full number of shares subject to the SAR multiplied by the
percentage of the SAR actually exercised, regardless of the number of shares
actually used to settle such SAR upon exercise; (ii) shares of Common Stock
delivered (either by actual delivery, attestation, or net exercise) to the
Company by a Holder to (A) purchase shares of Common Stock upon the exercise of
an Award or (B) satisfy tax withholding obligations (including shares retained
from the Award creating the tax obligation) shall not be added back to the
number of shares available for the future grant of Awards; and (iii) shares of
Common Stock repurchased by the Company on the open market using the proceeds
from the exercise of an Award shall not increase the number of shares available
for future grant of Awards.

 

(c) No person may be granted in any calendar year Awards covering more than
112,500 shares of Common Stock (as such amount may be adjusted from time to time
as provided in Section 4.2). No person shall be paid in cash pursuant to any
Awards during any calendar year out in excess of $250,000 per calendar year.

 

(d) Adjustments. If the Company subdivides its outstanding shares of any series
of Common Stock into a greater number of shares of such series of Common Stock
(by stock dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock or other similar corporate event affects any series of
Common Stock so that an adjustment is required to preserve the benefits or
potential benefits intended to be made available under the Plan, then the
Committee, in such manner as the Committee, in its sole discretion, deems
equitable and appropriate, shall make such adjustments to any or all of (a) the
number and kind of shares of stock which thereafter may be awarded, optioned or
otherwise made subject to the benefits contemplated by the Plan, (b) the number
and kind of shares of stock subject to outstanding Awards, and (c) the purchase
or exercise price and the relevant appreciation base with respect to any of the
foregoing, provided, however, that the number of shares subject to any Award
shall always be a whole number. The Committee may, if deemed appropriate,
provide for a cash payment to any Holder of an Award in connection with any
adjustment made pursuant to this Section 4.2.

 

Section 4.2 Substitute Awards. In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Awards in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4.1.

 

Article 5. Eligibility

 

Section 5.1 General. The persons who shall be eligible to participate in the
Plan and to receive Awards under the Plan shall be such persons who are
employees (including officers) of, members of the Board or independent
contractors providing services to the Company or its Subsidiaries as the
Committee shall select. Awards may be made to employees, members of the Board or
independent contractors who hold or have held Awards under the Plan or any
similar or other awards under any other plan of the Company or any of its
Affiliates.

 

 

 



 7 

 

 

Section 5.2 Board Award Limits. [INTENTIONALLY DELETED]

 

Article 6. Stock Options

 

Section 6.1 Grant of Options. The Committee shall, subject to the limitations of
the Plan, have authority to grant to eligible persons Options. The Committee
shall designate from time to time those eligible persons to be granted Options,
the time when each Option shall be granted to such eligible persons, the number
of shares of Common Stock subject to such Option, and, subject to Section 6.2,
the purchase price of the shares of Common Stock subject to such Option ;
provided, however, only a person who is a common-law employee of the Company,
any “parent corporation” of the Company, or a “subsidiary corporation” of the
Company (each term as defined in Section 424 of the Code) on the date of grant
shall be eligible to be granted an Incentive Stock Option. To the extent that
any Option is not designated as an Incentive Stock Option or even if so
designated does not qualify as an Incentive Stock Option, it shall constitute a
Nonqualified Stock Option. The determination made by the Committee pursuant to
this Article 6 shall be specified in the applicable Agreement.

 

Section 6.2

 

Section 6.3 Exercise Price. The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Committee and may be no less than
the Fair Market Value of the shares of Common Stock subject to the Option as of
the date the Option is granted. If an Option which is intended to qualify as an
Incentive Stock Option is granted to an individual who owns or who is deemed to
own shares possessing more than ten percent (10%) of the combined voting power
of all classes of shares of the Company, a parent corporation or any subsidiary
corporation (each term as defined in Section 6.1) (a “10% Owner”), the exercise
price shall not be less than one hundred ten percent (110%) of the Fair Market
Value per share on the date the Incentive Stock Option is granted.

 

Section 6.4 Term of Options. Subject to the provisions of the Plan, the term of
each Option shall be for such period as the Committee shall determine as set
forth in the applicable Agreement. In the case of an Incentive Stock Option, the
term of such Option shall not exceed ten (10) years from the date the Incentive
Stock Option is granted. If an Option which is intended to be an Incentive Stock
Option is granted to a 10% Owner, the term of such Option shall not exceed five
(5) years from the date the Incentive Stock Option is granted. No Option which
is intended to be an Incentive Stock Option shall be granted more than ten (10)
years from the date the Plan is adopted by the Company or the date the Plan is
approved by the stockholders of the Company, whichever is earlier.

 

Section 6.5 Exercise of Options. An Option granted under the Plan shall become
(and remain) exercisable during the term of the Option to the extent provided in
the applicable Agreement and the Plan and, unless the Agreement otherwise
provides, may be exercised to the extent exercisable, in whole or in part, at
any time and from time to time during such term; provided, however, no Incentive
Stock Option may be exercised before the Plan is approved by the stockholders of
the Company in the manner prescribed by Section 422 of the Code; provided,
further, however, that subsequent to the grant of an Option, the Committee, at
any time before complete termination of such Option, may accelerate the time or
times at which such Option may be exercised in whole or in part. If an Option is
designated as an Incentive Stock Option, the aggregate Fair Market Value
(determined on the date the Incentive Stock Option is granted) of the Common
Stock as to which such Incentive Stock Option which is exercisable for the first
time during any calendar year (under the Plan or any other plan of the Company
or any parent corporation or subsidiary corporation) shall not exceed $100,000.

 

Section 6.6 Manner of Exercise.

 

(a) Form of Payment. An Option shall be exercised by notice to the Company upon
such terms and conditions as the Agreement may provide and in accordance with
such other procedures for the exercise of Options as the Committee may establish
from time to time. The method or methods of payment of the purchase price for
the shares to be purchased upon exercise of an Option and of any amounts
required by Section 12.9 shall be determined by the Committee and may consist of
(i) cash, (ii) check, (iii) whole shares of Common Stock (whether by delivery or
attestation), (iv) the withholding of shares of Common Stock issuable upon such
exercise of the Option, (v) the delivery, together with a properly executed
exercise notice, of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the purchase
price, or (vi) any combination of the foregoing methods of payment, or such
other consideration and method of payment as may be permitted for the issuance
of shares under the Nevada Corporation Code. The permitted method or methods of
payment of the amounts payable upon exercise of an Option, if other than in
cash, shall be set forth in the applicable Agreement and may be subject to such
conditions as the Committee deems appropriate.

 

 

 

 



 8 

 

 

 

(b) Value of Shares. Unless otherwise determined by the Committee and provided
in the applicable Agreement, shares of Common Stock delivered in payment of all
or any part of the amounts payable in connection with the exercise of an Option,
and shares of Common Stock withheld for such payment, shall be valued for such
purpose at their Fair Market Value as of the exercise date.

 

(c) Issuance of Shares. The Company shall effect the transfer of the shares of
Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 12.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.

 

Section 6.7 Limitation on Repricing. Unless such action is approved by the
Company’s stockholders, the Company may not (except as provided for under
Section 4.2): (a) amend any outstanding Option granted under the Plan to provide
an exercise price per share that is lower than the then-current exercise price
per share of such outstanding Option, (b) cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4.3) covering the
same or a different number of shares of Common Stock and having an exercise
price per share lower than the then- current exercise price per share of the
cancelled option, (c) cancel in exchange for a cash payment any outstanding
Option with an exercise price per share above the then-current Fair Market
Value, other than pursuant to Section 12.1 (b), or (d) take any other action
under the Plan that constitutes a “repricing” within the meaning of the rules of
the NASDAQ Stock Market (“NASDAQ”).

 

Section 6.8 Exercise Limits for Incentive Stock Options. Any portion of any
Incentive Stock Option that was vested and exercisable on the date of
termination of employment which was other than for death or disability (as
defined in Section 22(e)(3) of the Code), shall expire and be forfeited at
midnight ninety (90) days from the date of such termination and if termination
of employment was on account of death or disability the portion of any Incentive
Stock Option that is vested as of the date of termination of employment shall
expire and be forfeited at midnight one (1) year from the date of such
termination.

 

Article 7. SARS

 

Section 7.1 Grant of SARs. The Committee shall, subject to the limitations of
the Plan, have authority to grant to eligible persons SARs. SARs may be granted
by the Committee to such eligible persons in such numbers, with respect to
Common Stock, and at such times during the term of the Plan as the Committee
shall determine. A SAR may be granted to a Holder of an Option (hereinafter
called a “related Option”) with respect to all or a portion of the shares of
Common Stock subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible employee (a “Free Standing SAR”). Subject to the
limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
Agreement. The determination made by the Committee pursuant to this Article 7
shall be specified in the applicable Agreement.

 

Section 7.2 Tandem SARs. A Tandem SAR may be granted either concurrently with
the grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
(a) the Holder thereof shall be entitled to receive from the Company, for each
share of Common Stock with respect to which the Tandem SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of Common Stock with respect
to which the Tandem SAR was granted on the date of exercise over the related
Option purchase price per share, and (b) the related Option with respect thereto
shall be canceled automatically to the extent of the number of shares of Common
Stock with respect to which the Tandem SAR was so exercised.

 

 

 

 



 9 

 

 

 

Section 7.3 Free Standing SARs. Free Standing SARs shall be exercisable at the
time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be no less than
the Fair Market Value of Common Stock with respect to which the Free Standing
SAR was granted as of the date the Free Standing SAR is granted. Subject to the
limitations of the Plan, upon the exercise of a Free Standing SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
the Holder thereof shall be entitled to receive from the Company, for each share
of Common Stock with respect to which the Free Standing SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of Common Stock with respect
to which the Free Standing SAR was granted on the date of exercise over the base
price per share of such Free Standing SAR.

 

Section 7.4 Consideration. The consideration to be received upon the exercise of
a SAR by the Holder shall be paid in Common Stock with respect to which the SAR
was granted (valued at Fair Market Value on the date of exercise of such SAR) or
cash equivalent thereto, as determined by the Committee and provided in the
applicable Agreement. No fractional shares of Common Stock shall be issuable
upon exercise of a SAR, and unless otherwise provided in the applicable
Agreement, the Holder will receive cash in lieu of fractional shares.

 

Section 7.5 Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the time periods during which a Holder may exercise
SARs, and for such other limits on the rights of the Holder and such other terms
and conditions of the SAR, including a condition that the SAR may be exercised
only in accordance with rules and regulations adopted from time to time, as the
Committee may determine. Unless otherwise so provided in the applicable
Agreement, any such limit relating to a Tandem SAR shall not restrict the
exercisability of the related Option. Such rules and regulations may govern the
right to exercise SARs granted prior to the adoption or amendment of such rules
and regulations as well as SARs granted thereafter.

 

Section 7.6 Exercise. For purposes of this Article 7, the date of exercise of a
SAR shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).

 

Section 7.7 Limitation on Repricing. Unless such action is approved by the
Company’s stockholders, the Company may not (except as provided for under
Section 4.2): (a) amend any outstanding SAR granted under the Plan to provide a
base price per share that is lower than the then-current base price per share of
such outstanding SAR, (b) cancel any outstanding stock appreciation right
(whether or not granted under the Plan) and grant in substitution therefor new
Awards under the Plan (other than Awards granted pursuant to Section 4.3)
covering the same or a different number of shares of Common Stock and having a
base price per share lower than the then-current base price per share of the
cancelled stock appreciation right, (c) cancel in exchange for a cash payment
any outstanding SAR with a base price per share above the then-current Fair
Market Value, other than pursuant to Section 12.1 (b), or (d) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of NASDAQ.

 

Article 8. Restricted Stock

 

Section 8.1 Grant. The Committee shall, subject to the limitations of the Plan,
have authority to grant to eligible persons Restricted Stock. The Committee
shall designate those eligible persons to be granted Awards of Restricted Stock,
shall determine the time when each such Award shall be granted, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each Award of Restricted Stock, and may prescribe other restrictions,
terms and conditions applicable to the vesting of such Restricted Stock in
addition to those provided in the Plan. The Committee shall determine the price,
if any, to be paid by the Holder for the Restricted Stock; provided, however,
that the issuance of Restricted Stock shall be made for at least the minimum
consideration necessary to permit such Restricted Stock to be deemed fully paid
and nonassessable. All determinations made by the Committee pursuant to this
Article 8 shall be specified in the Agreement.

 

 

 

 



 10 

 

 

Section 8.2 Dividends. Unless otherwise provided in the applicable Agreement,
any dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Retained Distributions”)
shall be paid to the Holder only if and when such shares vest and become free
from the restrictions on transferability and forfeitability that apply to such
shares. Each payment of Retained Distributions will be made no later than the
end of the calendar year in which the dividends are paid to stockholders of
Common Stock or, if later, the 15th day of the third month following the end of
the year in which the Vesting Date occurred.

 

Section 8.3 Issuance of Restricted Stock. When shares of Common Stock are issued
at the beginning of the Restriction Period, the stock certificate or
certificates representing such Restricted Stock shall be registered in the name
of the Holder to whom such Restricted Stock shall have been awarded. During the
Restriction Period, certificates representing the Restricted Stock and any
securities constituting Retained Distributions shall bear a restrictive legend
to the effect that ownership of the Restricted Stock (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
applicable Agreement. Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Stock
and any securities constituting Retained Distributions that shall be forfeited
or otherwise not become vested in accordance with the Plan and the applicable
Agreement.

 

Section 8.4 Restrictions. Restricted Stock issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of Common
Stock for all corporate purposes. The Holder will have the right to vote such
Restricted Stock and to exercise all other rights, powers and privileges of a
Holder of shares of Common Stock with respect to such Restricted Stock;except,
that, unless otherwise determined by the Committee and provided in the
applicable Agreement, (a) the Holder will not be entitled to delivery of the
stock certificate or certificates representing such Restricted Stock until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled or waived and the Company or its
designee will retain custody of the stock certificate or certificates
representing the Restricted Stock during the Restriction Period as provided in
Section 8.3; (b) the Holder will not be entitled to dividends except as provided
in Section 8.2, (c) the Holder may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Stock or his or her interest in any of
them during the Restriction Period; and (d) a breach of any restrictions, terms
or conditions provided in the Plan or established by the Committee with respect
to any Restricted Stock will cause a forfeiture of such Restricted Stock with
respect thereto.

 

Section 8.5 Cash Payments. In connection with any Award of Restricted Stock, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Stock after such Restricted Stock shall have become vested. Such cash
amounts shall be payable in accordance with such additional restrictions, terms
and conditions as shall be prescribed by the Committee in the Agreement and
shall be in addition to any other salary, incentive, bonus or other compensation
payments which such Holder shall be otherwise entitled or eligible to receive
from the Company.

 

Section 8.6 Completion of Restriction Period. On the Vesting Date with respect
to each Award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions, (a) all or the applicable portion of such
Restricted Stock shall become vested, (b) any Retained Distributions with
respect to such Restricted Stock shall become vested to the extent that the
Restricted Stock related thereto shall have become vested, and (c) any cash
amount to be received by the Holder with respect to such Restricted Stock shall
become payable, all in accordance with the terms of the applicable Agreement.
Any such Restricted Stock and Retained Distributions that shall not become
vested shall be forfeited to the Company, and the Holder shall not thereafter
have any rights (including dividend and voting rights) with respect to such
Restricted Stock and Retained Distributions that shall have been so forfeited.

 

 

 

 



 11 

 

 

Article 9. Restricted Stock Units

 

Section 9.1 Grant. The Committee shall, subject to the limitations of the Plan,
have authority to grant to eligible persons Awards of Restricted Stock Units
which may be in the form of shares of Common Stock or units, the value of which
is based, in whole or in part, on the Fair Market Value of the shares of Common
Stock. Subject to the provisions of the Plan, including any rules established
pursuant to Section 9.2, Awards of Restricted Stock Units shall be subject to
such terms, restrictions, conditions, vesting requirements and payment rules as
the Committee may determine in its discretion, which need not be identical for
each Award. The terms of each Award need not be identical, and the Board need
not treat Holders uniformly. The determinations made by the Committee pursuant
to this Article 9 shall be specified in the applicable Agreement.

 

Section 9.2 Rules. The Committee may, in its discretion, establish any or all of
the following rules for application to an Award of Restricted Stock Units:

 

(a) Any shares of Common Stock which are part of an Award of Restricted Stock
Units may not be assigned, sold, transferred, pledged or otherwise encumbered
prior to the date on which the shares of Common Stock are issued or, if later,
the date provided by the Committee at the time of the Award.

 

(b) Such Awards may provide for the payment of cash consideration by the person
to whom such Award is granted or provide that the Award, and any shares of
Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration;provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Restricted
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable.

 

(c) Awards of Restricted Stock Units may provide for deferred payment schedules,
vesting over a specified period of employment, the payment (on a current or
deferred basis) of dividend equivalent amounts with respect to the number of
shares of Common Stock covered by the Award, and elections by the employee to
defer payment of the Award or the lifting of restrictions on the Award, if any,
provided that any such deferrals shall comply with the requirements of Section
409A of the Code. Restricted Stock Units shall not constitute issued and
outstanding shares of Common Stock, and the Holder shall not have any of the
rights of a stockholder with respect to the shares of Common Stock covered by
such an Award of Restricted Stock Units, in each case until Awards have paid out
in shares of Common Stock after the end of the Restriction Period.

 

(d) The Awards of Restricted Stock Units may provide Holders with the right to
receive Dividend Equivalents. Dividend Equivalents may be settled in cash and/or
shares of Common Stock and will be subject to the same vesting conditions and
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which paid, in each case to the extent provided in the Agreement.

 

(e) In such circumstances as the Committee may deem advisable, the Committee may
waive or otherwise remove, in whole or in part, any restrictions or limitations
to which a Restricted Stock Unit was made subject at the time of grant.

 

Article 10. Cash Awards and Other Stock-Based Awards

 

Section 10.1 Cash Awards. The Committee shall, subject to the limitations of the
Plan, have authority to grant to eligible persons Cash Awards. Each Cash Award
shall be subject to such terms and conditions, restrictions and contingencies as
the Committee shall determine. Restrictions and contingencies limiting the right
to receive a cash payment pursuant to a Cash Award may be based upon the
achievement of single or multiple performance objectives over a performance
period established by the Committee. The determinations made by the Committee
pursuant to this Section 10.1 shall be specified in the applicable Agreement.

 

Section 10.2 Other Stock-Based Awards. Other Awards of shares of Common Stock,
and other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock, may be granted hereunder to Holders
(“Other Stock-Based-Awards”). Such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Holder is otherwise
entitled. Other Stock-Based Awards may be paid in shares of Common Stock or
cash, as the Committee may determine. Subject to the provisions of the Plan, the
Board or the Committee shall determine the terms and conditions of each Other
Stock-Based Award, including any purchase price applicable thereto. The
determinations made by the Committee pursuant to this Section 10.2 shall be
specified in the applicable Agreement.

 

 

 

 



 12 

 

 

Article 11. Performance Awards

 

Section 11.1 Designation as a Performance Award. The Committee shall have the
right to designate all or any part of any Award of Options, SARs, Restricted
Stock, Restricted Stock Units, Cash Awards or Other Stock-Based Awards as a
Performance Award.

 

Section 11.2 Performance Objectives.

 

(a) The grant or vesting of a Performance Award shall be subject to the
achievement of Performance Objectives over a performance period established by
the Committee based upon one or more of the following performance measures that
apply to the Holder, one or more business units, divisions or Subsidiaries of
the Company or the applicable sector of the Company, or the Company as a whole,
and if so desired by the Committee, by comparison with a peer group of
companies: increased revenue; net income measures (including income after
capital costs and income before or after taxes); stock price measures (including
growth measures and total stockholder return); price per share of Common Stock;
market share; earnings per share (actual or targeted growth); earnings before
interest, taxes, depreciation, and amortization (EBITDA); economic value added;
market value added; debt to equity ratio; cash flow measures (including cash
flow return on capital, cash flow return on tangible capital, net cash flow and
net cash flow before financing activities); return measures (including return on
equity, return on average assets, return on capital, risk-adjusted return on
capital, return on investors’ capital and return on average equity); operating
measures (including operating income, adjusted operating income before
depreciation and amortization, funds from operations, cash from operations,
after-tax operating income; sales volumes, production volumes and production
efficiency); expense measures (including overhead cost and general and
administrative expense); margins; stockholder value; total stockholder return;
proceeds from dispositions; total market value and corporate values measures
(including ethics compliance, environmental and safety). Unless otherwise
stated, such a Performance Objective need not be based upon an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). The Committee shall have
the authority to determine whether the Performance Objectives and other terms
and conditions of the Award are satisfied, and the Committee’s determination as
to the achievement of Performance Objectives relating to a Performance Award
shall be made in writing.

 

(b) The Committee may specify that such performance measures shall be adjusted
to exclude any one or more of (i) extraordinary items, (ii) gains or losses on
the dispositions of discontinued operations, (iii) the cumulative effects of
changes in accounting principles, (iv) the write-down of any asset, (v)
fluctuation in foreign currency exchange rates, and (vi) charges for
restructuring and rationalization programs. Such performance measures: (y) may
vary by Holder and may be different for different Awards; and (z) may be
particular to a Holder or the department, branch, line of business, subsidiary
or other unit in which the Holder works and may cover such period as may be
specified by the Committee. Awards that are not intended to qualify as qualified
performance-based compensation pursuant to Section 162(m) of the Code may be
based on these or such other performance measures as the Committee may
determine.

 

Section 11.3 Section 162(m) of the Code. Notwithstanding the foregoing
provisions, if the Committee intends for a Performance Award to be granted and
administered in a manner designed to preserve the deductibility of the
compensation resulting from such Award in accordance with Section 162(m) of the
Code, then the Performance Award shall be structured to satisfy the requirements
of Section 162(m) of the Code which includes, without limitation, (a) the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period,
(b) the Performance Objectives must be based on the performance measures set
forth in Section 11.2, (c) the Performance Objectives must be objective, (d) the
Committee shall have no discretion to increase any payment, but shall have
negative discretion to decrease any payment, (e) the Award and payment of any
Award under the Plan shall be contingent upon the attainment of the Performance
Objectives that are applicable to such Award, and (f) the Committee shall
certify in writing prior to payment of any such Award that such applicable
Performance Objectives have been satisfied.

 

 

 



 13 

 

 

Section 11.4 Waiver of Performance Objectives. The Committee shall have no
discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Agreement provides for such discretion.

 

Article 12. General Provisions

 

Section 12.1 Acceleration of Awards.

 

(a) Death or Disability. Except as otherwise provided in the applicable
Agreement, if a Holder’s employment shall terminate or a non-employee’s service
on the Board or as an independent contractor shall terminate, by reason of death
or Disability, notwithstanding any contrary waiting period, installment period,
vesting schedule or Restriction Period in any Agreement or in the Plan, unless
the applicable Agreement provides otherwise: (i) in the case of an Option or
SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Stock, the Restriction Period applicable
to each such Award of Restricted Stock shall be deemed to have expired and all
such Restricted Stock and any related Retained Distributions shall become vested
and any related cash amounts payable pursuant to the applicable Agreement shall
be adjusted in such manner as may be provided in the Agreement; (iii) in the
case of Restricted Stock Units, each such Award of Restricted Stock Units and
any unpaid Dividend Equivalents shall become vested in full; and (iv) in the
case of Cash Awards and other Stock-Based Awards such Cash Awards and other
Stock-Based Awards shall become vested in full.

 

(b)

 

(c) Change in Control. In the event of a Change in Control, the Committee may,
but shall not be obligated to, provide for any one or more of the following
(which may vary by Award) (i) accelerate, vest or cause the restrictions to
lapse with respect to, all or any portion of an Award, (ii) cancel Awards for
fair value (as determined in the sole discretion of the Committee), (iii)
provide for the issuance of substitute Awards that will substantially preserve
the otherwise applicable terms of any affected Awards previously granted
hereunder as determined by the Committee in its sole discretion, (iv) provide
that for a period prior to the Change in Control, Options and/or SARs shall be
exercisable and that upon the occurrence of the Change in Control, such Options
and/or SARs shall terminate and be of no further force and effect, or (v) take
such other action with respect to Awards as the Committee shall determine to be
appropriate in its discretion. No action pursuant to this Section 12.1 (b) shall
be made in a manner that results in noncompliance with the requirements of
Section 409A of the Code, to the extent applicable.

 

Section 12.2 Termination of Employment.

 

(a) General. Except as otherwise provided in the applicable Agreement, if a
Holder’s employment shall terminate or a non-employee’s service on the Board or
as an independent contractor shall terminate, any unvested Awards (and any
Dividend Equivalents and Retained Distributions) shall immediately terminate and
be forfeited and of no further force and effect.

 

(b) Leave of Absence. The Committee may determine whether any given leave of
absence constitutes a termination of employment or cessation of
service;provided, however, that for purposes of the Plan, (i) a leave of
absence, duly authorized in writing by the Company for military service or
sickness, or for any other purpose approved by the Company if the period of such
leave does not exceed 90 days, and (ii) a leave of absence in excess of 90 days,
duly authorized in writing by the Company provided the employee’s right to
reemployment is guaranteed either by statute or contract, shall not be deemed a
termination of employment. Unless otherwise determined by the Committee and
provided in the applicable Agreement, Awards made under the Plan shall not be
affected by any change of employment so long as the Holder continues to be an
employee of the Company.

 

 

 



 14 

 

 

Section 12.3 Right of Company to Terminate Employment. Nothing contained in the
Plan or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.

 

Section 12.4 Nonalienation of Benefits; Nontransferability of Awards. Except as
set forth below, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities or torts of the Person entitled
to such benefits. Awards shall not be sold, assigned, transferred, pledged or
encumbered by the person to whom they are granted, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and, during the life of the
Holder, shall be exercisable only by the Holder; provided, however, that the
Board or the Committee may permit or provide in an Award for the gratuitous
transfer of the Award by the Holder to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Holder and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee and
with respect to Incentive Stock Options such would not be contrary to Code
Section 421 or 422; provided, further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Holder, to the extent relevant in the context, shall
include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 12.4 shall be deemed to restrict a transfer to
the Company.

 

Section 12.5 Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Committee shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan. Any
such documentation may contain (but shall not be required to contain) such
provisions as the Committee deems appropriate to insure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Company. Any such Agreement may be supplemented
or amended from time to time as approved by the Committee as contemplated by
Section 12.7 (b).

 

Section 12.6 Designation of Beneficiaries. Each person who shall be granted an
Award under the Plan may designate a beneficiary or beneficiaries and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on a form to be prescribed by
it, provided that no such designation shall be effective unless so filed prior
to the death of such person.

 

Section 12.7 Termination and Amendment.

 

(a) General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Committee.

 

(b) Modification. No termination, modification or amendment of the Plan may,
without the consent of the person to whom any Award shall theretofore have been
granted, materially adversely affect the rights of such person with respect to
such Award, except as otherwise permitted by Section 12.18. No modification,
extension, renewal or other change in any Award granted under the Plan shall be
made after the grant of such Award, unless the same is consistent with the
provisions of the Plan. With the consent of the Holder, or as otherwise
permitted under Section 12.18, and subject to the terms and conditions of the
Plan (including Section 12.7 (a)), the Committee may amend outstanding
Agreements with any Holder, including any amendment which would (i) accelerate
the time or times at which the Award may be exercised and/or (ii) extend the
scheduled expiration date of the Award. Without limiting the generality of the
foregoing, the Committee may, but solely with the Holder’s consent unless
otherwise provided in the Agreement, agree to cancel any Award under the Plan
and grant a new Award in substitution therefor, provided that the Award so
substituted shall satisfy all of the requirements of the Plan as of the date
such new Award is made. Nothing contained in the foregoing provisions of this
Section 12.7 (b) shall be construed to prevent the Committee from providing in
any Agreement that the rights of the Holder with respect to the Award evidenced
thereby shall be subject to such rules and regulations as the Committee may,
subject to the express provisions of the Plan, adopt from time to time or impair
the enforceability of any such provision.

 

 

 



 15 

 

 

Section 12.8 Government and Other Regulations. The obligation of the Company
with respect to Awards shall be subject to all applicable laws, rules and
regulations and such approvals by any governmental agencies as may be required,
including the effectiveness of any registration statement required under the
Securities Act of 1933, and the rules and regulations of any securities exchange
or association on which the Common Stock may be listed or quoted. For so long as
Common Stock is registered under the Exchange Act, the Company shall use its
reasonable efforts to comply with any legal requirements (a) to maintain a
registration statement in effect under the Securities Act of 1933 with respect
to all shares of the applicable series of Common Stock that may be issued to
Holders under the Plan, and (b) to file in a timely manner all reports required
to be filed by it under the Exchange Act.

 

Section 12.9 Withholding. The Company’s obligation to deliver shares of Common
Stock or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Stock, Restricted Stock Units, Cash Awards or Other Stock-Based
Awards or the satisfaction of the Performance Objectives applicable to a
Performance Award, as appropriate, may, in the discretion of the Committee, be
paid in shares of Common Stock already owned by the Holder or through the
withholding of shares otherwise issuable to such Holder, upon such terms and
conditions (including the conditions referenced in Section 6.5) as the Committee
shall determine. If the Holder shall fail to pay, or make arrangements
satisfactory to the Committee for the payment to the Company of, all such
federal, state and local taxes required to be withheld by the Company, then the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to such Holder an amount equal to any federal,
state or local taxes of any kind required to be withheld by the Company with
respect to such Award.

 

If provided for in an Agreement or approved by the Committee in its sole
discretion, a Holder may satisfy such tax obligations in whole or in part by
delivery (either by actual delivery or attestation) of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value; provided, however, except as otherwise provided by the
Board, that the total tax withholding where stock is being used to satisfy such
tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

Section 12.10 Nonexclusivity of the Plan. The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

Section 12.11 Treatment with Respect to Other Benefit Programs. By acceptance of
an Award, unless otherwise provided in the applicable Agreement or required by
law, each Holder shall be deemed to have agreed that such Award is special
incentive compensation that will not be taken into account, in any manner, as
salary, compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary of the Company. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that such Award will not affect
the amount of any life insurance coverage, if any, provided by the Company on
the life of the Holder which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary of the
Company.

 

 

 

 



 16 

 

 

Section 12.12 Unfunded Plan. Neither the Company nor any Subsidiary of the
Company shall be required to segregate any cash or any shares of Common Stock
which may at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article 8 with respect to
Awards of Restricted Stock and except as expressly set forth in an Agreement, no
employee shall have voting or other rights with respect to the shares of Common
Stock covered by an Award prior to the delivery of such shares. Neither the
Company nor any Subsidiary of the Company shall, by any provisions of the Plan,
be deemed to be a trustee of any shares of Common Stock or any other property,
and the liabilities of the Company and any Subsidiary of the Company to any
employee pursuant to the Plan shall be those of a debtor pursuant to such
contract obligations as are created by or pursuant to the Plan, and the rights
of any employee, former employee or beneficiary under the Plan shall be limited
to those of a general creditor of the Company or the applicable Subsidiary of
the Company, as the case may be. In its sole discretion, the Board may authorize
the creation of trusts or other arrangements to meet the obligations of the
Company under the Plan, provided, however , that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

 

Section 12.13 Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

 

Section 12.14 Accounts. The delivery of any shares of Common Stock and the
payment of any amount in respect of an Award shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 12.9.

 

Section 12.15 Legends. Each certificate evidencing shares of Common Stock
subject to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

 

Section 12.16 Company’s Rights. The grant of Awards pursuant to the Plan shall
not affect in any way the right or power of the Company to make
reclassifications, reorganizations or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell or otherwise
dispose of all or any part of its business or assets.

 

Section 12.17 Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”

 

Section 12.18 Compliance with Section 409A of the Code. Except as provided in
individual Agreements initially or by amendment, if and to the extent (i) any
portion of any payment, compensation or other benefit provided to a Holder
pursuant to the Plan in connection with his or her employment termination
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code and (ii) the Holder is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Holder (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Holder during the period between the date
of separation from service and the New Payment Date shall be paid to the Holder
in a lump sum on such New Payment Date, without interest, and any remaining
payments will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Holder or any other person if any provisions of or payments, compensation or
other benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A of the Code but do not to satisfy the
conditions of that section.

 

 

 

 



 17 

 

 

Section 12.19 Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (a) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (b) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Holders within the affected jurisdiction and the Company shall not be required
to provide copies of any supplement to Holders in any jurisdiction which is not
the subject of such supplement.

 

Section 12.20 Limitations on Liability. Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Holder, former Holder, spouse, beneficiary, or any
other person for any claim, loss, liability, or expense incurred in connection
with the Plan, nor will such individual be personally liable with respect to the
Plan because of any contract or other instrument he or she executes in his or
her capacity as a director, officer, employee or agent of the Company. The
Company will indemnify and hold harmless each director, officer, employee or
agent of the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.

 

Section 12.21 Recoupment. All Awards and any and all payments made or required
to be made or stock received or required to be issued hereunder and pursuant to
any this Plan or any Agreement shall be subject to repayment to the Company by
the Holder (and the successors, assigns, heirs, estate and personal
representative of the Holder) pursuant to the terms of any clawback, recoupment
or other policy implemented from time to time by the Board (any such policy, as
amended, amended and restated or superseded the “Recoupment Policy”). As
additional consideration for any Award granted to a Holder and for any payment
made or required to be made or stock received or required to be issued hereunder
and pursuant to any Agreement to any Holder, each Holder agrees that he/she is
bound by and subject to the Recoupment Policy as in effect at any time and from
time to time (whether before, at or after the granting or payment of any award).

 

Section 12.22 Notice. All notices and other communications required or permitted
to be given under the Plan shall be in writing or other form approved by the
Committee and shall be deemed to have been duly given as follows (a) if to the
Company mailed first class, postage prepaid at the principal business address of
the Company to the attention of the Secretary of the Company; or (b) if to any
Holder then delivered personally, mailed first class, postage prepaid at the
last address of the Holder known to the sender at the time the notice or other
communication is sent or delivered, or by e-mail, interoffice mail, intranet or
other means of office communication determined by the Committee.

 

 

 

 



 18 

